Citation Nr: 1716896	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-19 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 11, 2008 for the grant of service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to March 1990.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2016, the Board remanded this appeal to the RO to schedule a videoconference Board hearing.  A Report of General Information form shows that the Veteran contacted the RO in June 2016 stating that he would like to cancel his request for a hearing and to have VA move forward to make a decision.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and it will proceed to adjudicate the appeal based on the evidence of record.  See 38 C.F.R. § 20.704 (2016).


FINDINGS OF FACT

1.  An August 1993 Board decision denied service connection for low back disorder on the basis that there was no evidence of a present low back disability linked to service.  That decision was final on the date stamped on the face of the decision.

2.  The RO received a service connection claim for a lower back condition from the Veteran on March 11, 2008.

5.  A May 2010 rating decision granted the issue of entitlement to service connection for degenerative disc disease of the lumbar spine and assigned an effective date of March 11, 2008.

6.  The grant of entitlement to service connection of back disorder was not based all or in part on service department records that consisted of light duty forms received in December 2009.





CONCLUSION OF LAW

The criteria for an effective date prior to March 11, 2008 for the grant of service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the claim for an earlier effective date arises from the Veteran's disagreement with the effective date assigned in connection with the grant of service connection for degenerative disc disease of the lumbar spine in a May 2010 rating decision.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional notice or there is no prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

As shown by the discussion below, all the pertinent evidence is already of record with respect to the Veteran's earlier effective date claim.  Furthermore, the Veteran has not alleged and the record does not show that there is outstanding evidence relevant to the issue of entitlement to an earlier effective date. 

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  The claim for an earlier effective date for the grant of service connection for degenerative disc disease of the lumbar spine is therefore ready to be considered on the merits.

II.  Analysis

The Veteran was granted service connection for degenerative disc disease of the lumbar spine, evaluated as noncompensable, effective March 11, 2008, the date the RO received the Veteran's service connection claim after the most recent final denial of said claim.  The Veteran asserted in the June 2010 notice of disagreement that additional relevant service department records were associated with the claims file in December 2009 and therefore he is entitled to an effective date back to 1990 under 38 C.F.R. § 3.156(c).  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after a final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

However, newly discovered service treatment records can serve as a basis for providing an earlier effective date under 38 C.F.R. § 3.156(c) (2016).  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 38 C.F.R. § 3.156(c)(1).  An award made based on all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  38 C.F.R. § 3.156(c) was amended effective on October 6, 2006.  See 71 Fed. Reg. 52,455 (Sept. 6, 2006).  In this case, the Veteran timely appealed the assignment of the effective date assigned in the May 2010 rating decision that was in response to a claim filed on March 11, 2008.  Consequently, the current version of 38 C.F.R. § 3.156(c) is for application.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2014).  Prior to March 24, 2015, informal claims were recognized.  Any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim. 38 C.F.R. § 3.155 (2014).  An informal claim must identify the benefit sought.  

Historically, the Veteran originally filed a service connection claim for a low back disorder in April 1990.  The RO denied service connection for a back disability on the basis that residuals of back trauma was not found on VA examination in an October 1990 rating decision.  The Veteran appealed this decision and in an August 1993 decision, the Board denied the service connection claim for residuals of a low back injury on the basis that the evidence did not show a present low back disability linked to service.  The Board decision became final on the date stamped on the face of the decision. 38 C.F.R. § 20.1100(a) (2016).


The Veteran submitted another claim for service connection for a low back condition that the RO received on March 11, 2009.  In May 2010, the RO granted the Veteran's service connection claim for degenerative disc disease of the lumbar spine; effective March 11, 2009, the date the RO received the Veteran's request to reopen the Veteran's service connection claim for a low back disability.   

The Veteran submitted service department records in December 2009, which included light duty forms dated in June 1989, July 1989, August 1989, October 1989, November 1989, and January 1989, a February 1990 letter from the Physical Evaluation Board, a March 1990 letter regarding the physical disability discharge, Medical Board cover sheet, a February 1990 Findings of the Record Review Panel, a February 1990 letter regarding the request for Home Awaiting Orders Status, a January 1990 statement of patient concerning the findings of the medical board, and Medical Board Findings.  All of the service department records received in December 2009 besides the light duty records, were associated with the claims file at the time of the August 1993 Board decision.  With respect to the light duty records, these records were associated with the claims file after the August 1993 Board decision.  However, these records are not relevant with respect to the grant of the Veteran's service connection claim for degenerative disc disease of the lumbar spine.  Although the light duty sheets were not associated with the claims at the time of the August 1993 Board decision, the Veteran's service treatment records dated in July 1989 and August 1989, which were associated with the claims file at the time of the August 1993 Board decision, document that the Veteran was placed on light duty due to low back pain.  The January 1990 medical board report that was in the Veteran's service treatment records at the time of the August 1993 Board decision also discuss that the Veteran had prolonged treatment for his low back with light duty and the prognosis for return to full active duty was dubious.  Thus, the Board finds that the light duty sheets are not additional relevant evidence as this information was before Board at the time of the August 1993 Board decision.

Furthermore, the RO did not grant service connection for degenerative disc disease of the lumbar spine based on all or in part on the light duty records.  The Veteran submitted a private medical opinion in February 2009 that the Veteran's current back condition began in service, and he still has a back condition today.  Thereafter, the Veteran underwent a VA examination in November 2009.  The examiner reviewed the claims file and provided the medical opinion that the Veteran's current degenerative disc disease of the lumbar spine is at least as likely as not caused by or a result of military service.  The VA medical opinion was provided prior to the submission of the light duty records in December 2009.  The rating decision in May 2010 that granted the Veteran's service connection claim shows that the RO did not consider the light duty sheets when granting the claim.  The RO explained that the Veteran's service treatment records show treatment for low back pain with a physical evaluation board findings noting a diagnosis of post-traumatic low back pain in February 1990.  The rating decision noted that the Veteran was previously denied service connection for this condition because residuals of back trauma were not found on a VA examination.  The RO reopened his service connection claim for a low back disability based on the private medical opinion dated in February 2009.  The RO found it persuasive that the VA examiner in November 2009 determined that the Veteran's degenerative disc disease of the lumbar spine is at least as likely as not caused by or a result of military service.  The rating decision did not discuss the light duty sheets and they were not listed in the evidence section of the decision.  While the RO is presumed to have reviewed all of the evidence in making its decision, the reasons and bases for the decision reflect that it was based on the new positive nexus opinion and not the newly received service department records.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) ("absent specific evidence indicating otherwise," VA is presumed to have reviewed all evidence in the record when making a determination as to service connection).  The new service records, i.e., the light duty sheets, only confirmed that the Veteran met the in-service disease or injury requirement, but the basis for the decision was the positive medical opinion providing a nexus between a current back disability and these in-service injury and symptoms.  In light of the foregoing, the Board finds the award of service connection for degenerative disc disease of the lumbar spine was not made based on all or in part on the light duty sheets.  Thus, the effective date of the award is not the date VA received the previously decided claim.  

The evidence of record shows that the RO received a formal application for compensation on March 11, 2008 revealing that the Veteran was applying for service connection for a lower back condition.  There is no other communication or action from the Veteran in the claims file indicating that he had an intent to apply for service connection for a low back disability after the August 1993 Board decision and prior to March 11, 2008.  According to the applicable regulation, the effective date of the Veteran's allowance should be March 11, 2008; the date the RO first received any communication indicating an intent to reopen his service connection for a low back disability.  See 38 C.F.R. § 3.400(q)(2) and (r).

In conclusion, the Board finds that the Veteran's claim to reopen entitlement to a back disability was received by the RO on March 11, 2008.  There is no evidence of record to show that there was any communication from the Veteran indicating the intent to apply for service connection for a low back disability, constituting a pending claim, between the final Board decision and prior to that date.  Furthermore, the service department records received by the RO in December 2009 where either already associated with the claims file at the time of the August 1993 Board decision or the award of service connection for degenerative disc disease of the lumbar spine was not based on all or in part on these records.  Therefore, the assignment of an earlier effective date for the grant of service connection for degenerative disc disease of the lumbar spine is not warranted.


ORDER

Entitlement to an effective date earlier than March 11, 2008 for the grant of service connection for degenerative disc disease of the lumbar spine is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


